Citation Nr: 0032189	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from May 1966 to May 1968.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's PTSD claim.  In particular, the 
Board notes that the Regional Office (RO) denied service 
connection for a nervous condition, to include PTSD, in a 
December 1993 rating decision.  Similarly, in an August 1994 
rating decision, the RO denied service connection for PTSD 
and noted that the issue had been previously denied in 
December 1993.  The RO held in August 1994 that the December 
1993 rating decision "is confirmed and continued as to the 
disability at issue...".  Subsequently, in a June 1997 rating 
decision, the RO again decided that the veteran's service 
connection claim should be denied.  In denying this claim, 
the RO noted that the veteran's PTSD service connection claim 
was previously denied in August 1994.  The veteran perfected 
his appeal of this June 1997 rating decision.   

The Board has considered the RO's actions and the language of 
its June 1997 rating decision on the PTSD issue.  It appears 
to the Board that the RO may have reopened the veteran's 
service connection for PTSD claim, based on a finding of new 
and material evidence having been submitted, and decided the 
claim on the merits.  However, it is not clear from the 
evidence before the Board that that was the case as the RO 
did not address the issue in its written decision as a new 
and material evidence claim.     

The determination whether the veteran's service connection 
claim was reopened is important due to the significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If, in 
its June 1997 rating decision, the RO reopened the veteran's 
PTSD service connection claim, then the RO must now consider 
the impact of the Veterans Claims Assistance Act of 2000 on 
its decision. 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should clarify whether the 
veteran's PTSD service connection claim 
was reopened by its June 1997 rating 
decision, and then adjudicated on the 
merits.  

2.  If the RO determines that it did 
reopen the veteran's service connection 
claim, then the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

3.  A determination by the RO that it did 
not reopen the veteran's service 
connection claim by its June 1997 rating 
decision will not, in and of itself, 
require the RO to review the veteran's 
claim for compliance with the Veterans 
Claims Assistance Act of 2000.  However, 
if the claim is not reopened, the RO 
should issue a SSOC to clarify this 
determination, which should include the 
laws and regulations concerning finality 
of decisions and reopening of claims. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	

___________________
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





